898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William MALLORY, Plaintiff-Appellant,Arthur Primus;  Vera Johnson;  Charles Collins, II;  MaryAnn Randolph, Plaintiffs,v.George C. EYRICH, Chairman of Hamilton County, Board ofElections;  John H. Hermaines;  John A. Wiethe;  DonDriehaus;  State of Ohio;  Richard F. Celeste, Governor;Sherrod Brown, Ohio Secretary of State, Defendants-Appellees.
No. 89-3717.
United States Court of Appeals, Sixth Circuit.
March 14, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and GEORGE E. WOODS*, District Judge.

ORDER

2
The plaintiff, William Mallory, appeals an order in which the district court deferred to the Ohio State legislature any remedial action to be taken in this challenge to the election of judges to the Hamilton County Municipal Court.  The county defendants move to dismiss the appeal on the grounds the order is not final and appealable.  The plaintiff responds in opposition.


3
Upon review and consideration, it is ORDERED that the motion to dismiss be and hereby is granted.


4
Entered by order of the court.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan, sitting by designation